Citation Nr: 0722344	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to asbestos 
exposure.

2.  Entitlement to service connection for laryngeal cancer, 
to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Clayte Binion, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active service from June 1973 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which found that new and material evidence had not been 
presented to reopen a claim for service connection for 
chronic obstructive pulmonary disease (COPD), to include as 
secondary to asbestos exposure, and denied a claim for 
service connection for laryngeal cancer, to include as 
secondary to asbestos exposure.  In October 2005, the Board 
reopened the claim for COPD and remanded both claims for 
additional development.  


FINDINGS OF FACT

1.  The veteran does not have COPD that was present in 
service or is otherwise related to such service.

2.  The veteran does not have laryngeal cancer that was 
present in service or is otherwise related to such service.


CONCLUSIONS OF LAW

1.  The veteran does not have COPD as the result of disease 
or injury that was incurred during his active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).

2.  The veteran does not have laryngeal cancer as the result 
of disease or injury that was incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that he has laryngeal cancer and COPD as a 
result of his service.  In particular, he argues that he has 
the claimed conditions secondary to exposure to asbestos 
during his service, as well as due to exposure to toxic fumes 
from welding.  More specifically, he has asserted that he 
participated in asbestos abatement as a "fire watch" while 
aboard the U.S.S. Brooke, and that, "I was surrounded in a 
cloud of dust containing asbestos from the pipe insulation, 
extremely noxious welding gases (of which is a whole other 
addictive to my condition), smoldering asbestos sleeve 
jackets, and other local material."  See Veteran's 
statements, received in 2003.  Furthermore, he argues that 
although he has a history of smoking that includes between 1/2 
to two packs per day during service, his asbestos exposure 
and/or welding gas exposure aggravated the effects of his 
smoking.  Finally, he submitted an employment history which 
indicates that he worked at a wide variety of jobs, none of 
which would appear to involve exposure to asbestos or toxic 
chemicals, with the possible exception of work at 
firefighting and rescue duties (between 1974 and 1978).  See 
also Veteran's employment history obtained from the Social 
Security Administration.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

In addition, certain chronic diseases, including malignant 
tumors, may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records show that in July 1973, 
he was treated for symptoms that included a productive cough, 
syncopal episodes, and dizziness.  The impressions included 
anxiety syndrome and bronchitis.  Later that same month, he 
was hospitalized for a chronic productive cough.  The 
discharge diagnosis was pneumonitis, left lower lobe.  The 
veteran's separation examination report, dated in July 1974, 
shows that his lungs and chest were clinically evaluated as 
normal, and that a chest X-ray was within normal limits.  

The veteran's service records, to include his discharge (DD 
Form 214) show that his related civilian occupation was 
"water trans. Occups." and that he served aboard the U.S.S. 
Brooke between November 1973 and February 1974.  His rate was 
SA (seaman apprentice).  

The post-service medical evidence consists of VA progress 
notes, and hospitalization reports, dated between 1980 and 
2006.  This evidence shows that in 1980, the veteran was 
hospitalized for respiratory symptoms that included shortness 
of breath.  It was noted that he smoked 11/2 packs of 
cigarettes per day.  The diagnosis was acute asthma attack.  
A pulmonary function test contains an impression of severe 
obstructive lung impairment with no response to dilator, and 
notes that clinical correlation was recommended to establish 
the underlying etiology.  In 1982, he received additional 
treatment for respiratory symptoms, with an impression  of 
pleuritic pain secondary to viral etiology.  In 1985, he was 
hospitalized for alcohol dependence that had been 
"increasing in severity over the past 15 years."  VA 
hospitalization reports, dated between April and May of 1996, 
show treatment for alcohol dependence, and note a history of 
treatment for alcohol dependence in 1981 and 1991.  

In August 2001, the veteran was hospitalized with an airway 
obstruction, and was noted to have a history of squamous cell 
carcinoma of the right true vocal cord, and status post a 
full course of radiation therapy.  He underwent a tracheotomy 
and direct laryngoscopy.  He subsequently experienced 
persistent hoarseness that could not be cleared surgically, 
and in February 2002, he was hospitalized again.  A history 
of COPD was noted.  At that time, he underwent multilevel 
modified radical neck dissections, and a total laryngectomy.  
Thereafter, the veteran received follow-up care that included 
a stomal revision in 2002.  A VA progress note, dated in 
September 2005, notes a history of carcinoma of the larynx in 
2001, and current use of home oxygen.  A VA progress note, 
dated in October 2005, notes that a CT (computerized 
tomography) scan indicated that there was no fibrosis 
consistent with asbestosis, and no fibrocavitary dz 
(disease).  

With regard to the veteran's history of smoking, the medical 
evidence includes the following: a June 1986 VA progress note 
indicates that the veteran was smoking one pack of cigarettes 
per day; an April 1987 VA progress note indicates that the 
veteran had been smoking one pack of cigarettes per day for 
the last ten years; an April 1996 VA hospital report notes 
that the veteran smoked three packs of cigarettes per day; a 
July 2002 VA progress note indicates a 90 pack per year 
history of smoking; an October 2005 VA progress note 
indicates that the veteran had been smoking one to two packs 
of cigarettes per day for the last 30 years.    

With regard to exposure to asbestos, a response from the 
National Personnel Records Center (NPRC), received in January 
2002, states:

We have no way of determining to what 
extent the veteran was exposed to 
asbestos during his Naval service.  We 
know General Specifications for Ships 
during this period, required heated 
surfaces to be covered with an insulating 
material, and it is highly probable that 
asbestos products were used to achieve 
this end.  Items that required insulation 
included piping, flanges, valves, 
fittings, machinery, boilers, 
evaporators, and heaters.  The veteran's 
occupation was as a Seaman (SN).  The 
probability of exposure to asbestos is 
minimal.  However, a positive statement 
that the veteran was or was not exposed 
cannot be made.

A VA "nose, sinus, larynx and pharynx" (NSLP) examination 
report, dated in January 2004, shows that the physician 
indicated that he had reviewed the veteran's C-file.  The 
physician noted the veteran's report of a six-month exposure 
to asbestos and welding gases during participation in an 
asbestos removal program.  The veteran's long smoking 
history, and long history of alcoholism, were noted.  The 
diagnosis was history of squamous cell carcinoma of the 
larynx.  The physician concluded that the most likely 
etiology of the veteran's squamous cell carcinoma of the 
larynx was due to smoking, and that it was less likely than 
not that his squamous cell carcinoma of the larynx was due to 
asbestos exposure during service.  

A VA respiratory examination report, also dated in January 
2004, shows that it was completed by a different physician 
that the one who completed the January 2004 NSLP examination 
report.  The physician indicated that he had reviewed the 
veteran's C-file.  The physician stated the following: 
laryngeal cancer was commonly seen in respiratory practices 
and centers where respiratory malignancies are treated; the 
standard assessment is that some combination of alcohol 
intake and cigarette smoking, plus various constitutional 
factors, represent the cause of laryngeal cancer; asbestos 
exposure can cause malignancy in and around the lungs, almost 
always as some form of mesothelioma; the veteran does not 
show any signs of mesothelioma; the veteran had a history of 
gastroesophageal reflux disease, and he had pneumonia during 
service which seems to fit with aspiration pneuomonitis.  The 
impression notes status post squamous cell carcinoma of the 
larynx, with recurrence, and chronic obstructive 
bronchopulmonary disease "most likely secondary to 
gastroesophageal reflux disease with aspiration and 
inhalation of tobacco fumes."  The physician concluded that 
the veteran's laryngeal cancer was not likely due to asbestos 
exposure, and that his COPD was not likely secondary to 
asbestos exposure.  

A statement from a VA physician, Nam P. Nguyen, M.D., dated 
in September 2004, shows that Dr. Nguyen states that the 
following: the veteran was exposed to asbestos and other 
toxic chemicals during service; while there is controversy in 
medical literature about the risk of developing laryngeal 
cancer and asbestos exposure, recent meta-analysis suggests 
that such an association is possible; the veteran developed 
cancer at a young age, which was quite unusual; during 
service he was confined in a close space during which time he 
was exposed to toxic chemicals.  Dr. Nguyen further stated, 
"This more likely contributed to the stress he endured and 
might account for his excessive smoking during that time.  
Therefore, it is my professional opinion that his condition 
was more likely that not contacted while on active duty in 
the United States Navy.  Finally, Dr. Nguyen stated that 
adults exposed to asbestos develop airway and lung damage as 
a result, and that the veteran's severe respiratory 
dysfunction was more likely than not contacted while he 
served on active duty.  

In a statement, dated in November 2004, Dr. Nguyen states 
that the veteran was exposed to asbestos and welding fumes 
during service, specifically, that he worked in a confined 
environment for 10 hours a day with no protection over a six 
month period.  He states that welding fumes contain a variety 
of toxic metals and gases that damage the lungs, and can lead 
to pulmonary fibrosis, as evidenced by (otherwise 
unidentified) animal studies correlated with clinical 
findings in welders, and that the veteran's "pulmonary 
function test is in agreement with these findings."  

The Board has determined that the claims must be denied.  In 
this regard, as an initial matter, the veteran has repeatedly 
asserted that he worked on an asbestos removal project for 
six months while aboard the U.S.S. Brooke.  However, service 
personnel records indicate that he served aboard the U.S.S. 
Brooke for a period of no more than four months, i.e., 
between  November 1973 and February 1974.  Furthermore, the 
NPRC has determined that the veteran's probability of 
exposure to asbestos is "minimal."  To this extent, his 
assertions are not credible.  The preponderance of the 
evidence is against a finding that the veteran was exposed to 
asbestos during service.  

The veteran was treated for pneumonia on one occasion during 
service, in July 1973, with no subsequent treatment for 
respiratory symptoms during his remaining 12 months of 
service.  There were no relevant findings in his July 1974 
separation examination report, his lungs and chest were 
clinically evaluated as normal, and his chest X-ray was 
within normal limits.  Therefore, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303.  

In addition, the veteran is shown to have a long history of 
heavy smoking for many years, and alcohol dependence.  
Although there is evidence of obstructive lung impairment in 
1980, the earliest diagnosis of either COPD or laryngeal 
cancer is dated no earlier than 1996.  This is approximately 
22 years after separation from service.  This period without 
treatment is evidence there has not been a continuity of 
symptomatology and weighs against the claims.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

Furthermore, the Board finds that the two January 2004 VA 
opinions are highly probative evidence against the claims.  
Both opinions were based on a review of the veteran's C-file 
and supported by rationale.  Both opinions indicate that the 
veteran's laryngeal cancer is not due to his service.  In 
addition, the opinion in the respiratory examination report 
indicates that the veteran's COPD is not due to his service.  

Although the Board has considered the opinions of Dr. Nguyen, 
Dr. Nguyen appears to have accepted the veteran's assertions 
of a six-month exposure to asbestos and welding fumes aboard 
the U.S.S. Brooke, and as previously noted, he is shown to 
have no more than four months of service aboard that ship, 
and, as discussed above, the preponderance of the evidence is 
against a finding that the veteran was exposed to asbestos 
during service.  

The Board further notes that a literal reading of Dr. Nguyen 
opinions shows that he states that the claimed conditions 
were "contacted while on active duty," and "contacted 
while he served on active duty."  However, he does not cite 
to clinical findings during service to support his 
conclusions.  In this regard, Dr. Nguyen did not discuss the 
fact that the veteran's service medical records contain no 
findings of laryngeal cancer, or COPD, and that neither of 
these conditions is shown until many years after separation 
from service.  Similarly, he provides no rationale for ruling 
out the veteran's other risk factors (i.e., a history of 
heavy smoking, alcohol dependence, and gastroesophageal 
reflux) as the cause of his COPD and/or laryngeal cancer.  
Finally, even if his opinions are read broadly to indicate a 
nexus between the veteran's service and the onset of the 
claimed conditions many years after service, the Board has 
assigned these opinions little probative weight, as they are 
not shown to have been based on a review of the claims files, 
or any other detailed and reliable medical history.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  

There is no competent evidence to show that a malignant tumor 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  The Board has also 
considered the articles submitted by the appellant, which 
indicate inter alia that asbestos exposure may be related to 
laryngeal cancer, and that "asbestos-related effects" have 
been described following relatively brief occupational 
exposures, as little as one to two months, with no signs of 
illness until many years after exposure.  However, this 
literature is so general in nature, and nonspecific to the 
appellant's case, to include lacking in discussion of the 
veteran's risk factors, that its probative weight is 
insufficient to warrant a grant of the claims.  It therefore 
does not provide a sufficient basis to find that there is a 
causal relationship between the veteran's service and the 
claimed conditions.  See e.g. Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims, and that 
the claims must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has laryngeal 
cancer and COPD that should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
conditions and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claims for service connection for laryngeal 
cancer and COPD must be denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in December 2002, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that the VCAA letter was were sent to the 
veteran prior to the RO's March 2003 decision that is the 
basis for this appeal.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  In April and June of 2006, and 
January 2007 (supplemental statement of the case), the 
veteran was provided with sufficient notice, and in any 
event, as the claims have been denied, any questions as to 
the disability ratings or the appropriate effective dates to 
be assigned are moot.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining evidence.  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and are associated with the veteran's claims files.  
In this regard, the RO has determined that further attempts 
to obtain VA records from facilities in Tucson, Arizona, 
Portland, Oregon, and Reno, Nevada, would be futile, and the 
veteran has been so notified.  See 38 C.F.R. § 3.159(d), (e) 
(2006).  With regard to the veteran's Social Security 
Administration (SSA) records, it appears that some, but not 
all, of the SSA's records have been obtained.  However, the 
RO has made no less than six attempts to obtain the SSA's 
full records without success, and in a letter, received in 
June 2006, the veteran's representative requested that the 
veteran's claims be adjudicated without delay.  Furthermore, 
in a letter, received in September 2006, the veteran's 
representative stated that additional attempts to obtain the 
SSA's records appeared to be futile, and that VA had 
satisfied its duty under the VCAA as to these records.  He 
requested that the veteran's claims be adjudicated without 
delay.  Accordingly, no further development is required.  See 
Janssen v. Principi, 15 Vet. App. 370, 374-75 (2001) (per 
curiam) (concluding that appellant represented by counsel may 
expressly waive consideration on appeal of VCAA duty to 
assist and notice rights).  The veteran has been afforded an 
examination, and etiological opinions have been obtained.  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for COPD is denied.  

Service connection for laryngeal cancer is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


